UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6189



JIMMIE HUGENE WOODSON, SR.,

                                              Plaintiff - Appellant,

          versus


GOVERNOR JIM GILMORE; WARDEN ALTON
BASKERVILLE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-00-952-2)


Submitted:   March 9, 2001                  Decided:   March 20, 2001


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmie H. Woodson, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jimmie H. Woodson, Sr., seeks to appeal the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we dismiss the

appeal on the reasoning of the district court.           See Woodson v.

Gilmore, No. CA-00-952-2 (E.D. Va. Jan. 23, 2001). Furthermore, we

find   this   appeal   frivolous   for   purposes   of   28   U.S.C.A.   §

1915(e)(2), (g) (West Supp. 2000).       We deny Woodson’s motions for

release from incarceration, his motion for transfer, and his motion

to dismiss counsel appointed by the State of Virginia. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                DISMISSED




                                    2